Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 31, 2018

                                       No. 04-17-00694-CR

                                   Richard Allen WEISBERG,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR11696
                        Honorable Kevin M. O'Connell, Judge Presiding

                                          ORDER
        This is an appeal from a judgment revoking appellant’s community supervision.
Appellant’s counsel filed a designation of the matters requested to be included in a reporter’s
record, including the proceedings held in the case on May 5, 2015, June 22, 2015, and September
22, 2017. The record was due January 22, 2018. The record of the revocation and sentencing
hearing held September 22, 2017, has been filed; however, the remaining parts of the requested
record have not been filed.

        On January 27, 2018, Lisa Ramos, the court reporter responsible for the remaining parts
of the requested record, filed a notification of late record stating the record has not been filed
because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and appellant is not entitled to the record without paying the fee. See TEX. R. APP. P.
34.6(b), 35.3(b).

        We order appellant to provide written proof to this court by February 7, 2018 that either
(1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made
to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to respond within the time provided,
appellant’s brief will be due March 2, 2018, and the court will only consider those issues or
points raised in appellant’s brief that do not require the omitted part of the reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court